                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,                                   8:18CR235

       vs.
                                                                       ORDER
THAD N. JUNGE,

                        Defendant.


        The court, having granted Motion to Withdraw as Counsel (Filing No. 26), finds that the
above-named defendant is eligible for appointment of counsel pursuant to the Criminal Justice
Act, 18 U.S.C. §3006A, and Amended Criminal Justice Act Plan for the District of Nebraska.


        IT IS ORDERED that Donald L. Schense is appointed as attorney of record for the
above-named defendant in this matter and shall forthwith file an appearance in this matter.


        IT IS FURTHER ORDERED that the Federal Public Defender’s Office shall forthwith
provide counsel with a draft appointment order (CJA Form 20) bearing the name and other
identifying information of the CJA Panel attorney identified in accordance with the Criminal
Justice Act Plan for this district.


        IT IS FURTHER ORDERED that the Clerk shall provide a copy of this order to the
Federal Public Defender for the District of Nebraska and Donald L. Schense.


        Dated this 17th day of December, 2018.

                                                    BY THE COURT:

                                                    s/ Michael D. Nelson
                                                    United States Magistrate Judge
